Case 1:21-cv-11409-RGS Document1 Filed 08/26/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO.:

ELAINE LAROSA, )
Plaintiff, )

)

Vv. )
)

UNITED STATES POSTAL SERVICE, _)
Defendant. )

PLAINTIFF’S COMPLAINT

PLAINTIFF CLAIMS TRIAL BY JURY

Plaintiff, Elaine LaRosa (the “Plaintiff’) hereby files this Complaint against the

Defendant, United States Postal Service (“USPS”) and alleges as follows:
JURISDICTION

Jurisdiction is founded in this Court pursuant to the Federal Tort Claims Act, 28 U.S.C.

§§ 2671 et seq., and 39 U.S.C. § 409 (suits by and against the Postal Service).
THE PARTIES

1. The Plaintiff, Elaine LaRosa, is a resident of the Town of Duxbury, with a

residential address of 30 Tremont Street, P.O. Box 2420, Duxbury, County of Plymouth,

Commonwealth of Massachusetts.
2. The Defendant, United States Postal Service with an office located at 56 Depot

Street, Duxbury, MA was at all times material herein the owner, manager and maintainer of said

premises.
Case 1:21-cv-11409-RGS Document1 Filed 08/26/21 Page 2 of 5

FACTS

On or about August 29, 2019 the Plaintiff visited the United States Post Office at the
aforementioned address as a business invitee. When entering the post office, she turned to the
left and proceeded to her post office box. When suddenly her left foot stuck to the floor due to
the presence of a foreign substance, her left knee bent and the rest of her body was propelled
forward. The Plaintiff put her hands out to break her fall but the effort was unsuccessful. The
Plaintiff's hand and knees slammed against the tiled cement floor, then her elbows, shoulder and
sternum and then her head hit the floor. As soon as she fell completely to the floor, her back
snapped with the motion. This incident has caused physical injury and disability.

As a division of the federal government, the United States Postal Service is a self-insured
entity as described at 39 U.S.C. § 409(e), and was so on the date of the subject incident.

Plaintiff in no way caused or contributed to this accident. The sole cause of this accident
was the negligence on the party of the United States Postal Service and its officers and
employees, and its failure to exercise reasonable care in the maintenance of its property, thereby
making it strictly liable for Plaintiff's injuries in the following non-exclusive particulars.

The acts of negligence that existed on said premises, as above described, include, but are

not limited to:

a. failure to exercise reasonable care to keep the floors in a reasonable and safe
condition;
b. Failure to make a reasonable effort to keep the premises free of any hazardous

condition which reasonably might give rise to damage;
Case 1:21-cv-11409-RGS Document1 Filed 08/26/21 Page 3 of 5

Failure to correct the hazardous condition where the United States Postal Service
knew, or should have known by the exercise of reasonable care, the condition
prior to the incident;

Failure to exercise reasonable care for the safety of customers and business
invitees;

Failure to use reasonable ordinary care in the maintenance of the floors where
business invitees are walking;

Failure to correct hazardous conditions known to Defendant;

Failure to warn Plaintiff of hazardous conditions;

Failure to make reasonable inspections, given the nature of the premises and the
purpose for which the premises is situated;

Failure to keep the floors in a reasonably safe condition for use in the manner
consistent with the purpose of the premises;

Failure to use reasonable care with regards to hazards which create an
unreasonable risk of foreseeable harm to customers and business invitees;
Failure to provide and follow regular maintenance schedules;

Failure to properly maintain its premises and floors;

Other acts of negligence that will be shown at the trial of this matter.
Case 1:21-cv-11409-RGS Document1 Filed 08/26/21 Page 4of5

COUNT I
Claim of the Plaintiff, ELAINE LAROSA, against the Defendant, UNITED

STATES POSTAL SERVICE for PERSONAL INJURIES PREDICATED ON
NEGLIGENCE.

1. The Plaintiff repeats, realleges and incorporates fully herein all of the preceding
paragraphs in this Compliant.

2. On or about August 29, 2019 at approximately 1:45 p.m., the Plaintiff visited the
United States Post Office at 56 Depot Street, Duxbury, Massachusetts as a business invitee.
When entering the post office, the Plaintiff turned to the left and proceeded to her post office
box. When suddenly her left foot stuck to the floor due to the presence of a foreign substance.
The Plaintiff's left knee bent and the rest of her body was propelled forward. The Plaintiff put
her hands out to break her fall but the effort was unsuccessful. The Plaintiff's hand and knees
slammed against the tiled cement floor, then her elbows, shoulder and sternum and then her head
hit the floor. As soon as she fell completely to the floor, her back snapped with the motion.

3. As a direct and proximate result of the Defendant’s negligence, the Plaintiff was
caused to suffer personal injuries, endure pain and suffering and incur medical and other
expenses and experienced lost earnings.

4. Based upon the foregoing, the Plaintiff is entitled to recover damages from the
Defendant for the injuries and damages she sustained by her, in an amount that is just and
appropriate for the losses sustained, together with interest and costs.

WHEREFORE, the Plaintiff, demands judgment against the Defendant, United States
Postal Service, in an amount that is just and appropriate for the losses sustained, together with

interest and costs.
Case 1:21-cv-11409-RGS Document1 Filed 08/26/21 Page 5of5

JURY CLAIM
The Plaintiff, Elaine LaRosa, demands Trial by jury on all issues.

For the Plaintiff,
Elaine LaRosa,
By Her Attorney,

/s/ Daniel J. Gibson
DANIEL J. GIBSON, ESQ.
BBO#: 550661

SKB Attorneys

1140 Washington Street
Hanover, MA 02339

Tel.: (781) 829-9993

Dated:_August 26, 2021 djg@skb-law.com
